IN THE
                         TENTH COURT OF APPEALS

                                No. 10-08-00063-CR

KENNETH HOWELL KIRK,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2006-1240-C1


                          MEMORANDUM OPINION


      Kenneth Howell Kirk was convicted of two counts of Fraudulent Use of

Identifying Information and one count of Theft from the Elderly. See TEX. PENAL CODE

ANN. §§ 31.03(f)(3), 32.51 (Vernon 2006). He filed a notice of appeal. He has now filed a

Motion to Dismiss Appeal requesting this Court to withdraw the notice of appeal and

dismiss the appeal. Kirk personally signed the Motion to Dismiss.

      Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.2(a).



                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed April 1, 2009
Do not publish
[CR25]




Kirk v. State                               Page 2